Title: John Adams to John Paul Jones, 21 Jan. 1786
From: Adams, John
To: Jones, John Paul


          
            
              Sir
            
            

              G. Sqr.—

              Jany. 21st. 86.
            
          

          I am honoured with your Letter of the 7th. of the month from Paris—and will support Dr.
            Bancrofts application to the Danish Minister, as fully as may by in my power—But perhaps
            it will be most prudent according to an Idea in one of your Letters to the Dr. to begin by writing to the Baron De Waltersdorff—
          This I suppose propose to do immediately—& when
            I obtain an answer will convey it to you, either thro’ the Dr. or directly—
          I am

          
            
              J.A
            
          
        